UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1301


JONAS OKWUCHUKWU OKWARA,

             Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 20, 2020                                      Decided: March 24, 2020


Before AGEE and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mariam Masumi Daud, JOHNSON & MASUMI, P.C., Vienna, Virginia, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Leslie McKay, Senior Litigation Counsel,
Shahrzad Baghai, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonas Okwuchukwu Okwara, a native and citizen of Nigeria, petitions for review of

an order of the Board of Immigration Appeals (Board) denying his motion to reconsider.

We have reviewed the administrative record and Okwara’s claims and conclude that the

Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a), (b)(1)

(2019); Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435 F.3d
475, 481, 483 (4th Cir. 2006). Accordingly, we deny the petition for review for the reasons

stated by the Board. See In re Okwara (B.I.A. Feb. 21, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            2